DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims dated 8/9/2022 is as follows:
Claims 1 – 13 are pending;
Claims 1 – 7 and 11 – 13 are being examined;
Claims 8 – 10 are withdrawn as being drawn to non-elected embodiments;
Claims 12 and 13 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 11, it is recited that, “a third strut locally penetrating the plurality of projecting parts in the plan view.” The claim as written defines a single strut, not a plurality of struts. It is unclear how a single strut can penetrate multiple bodies in the plan view. It is unclear if the claim is requiring a third strut at each of the projecting parts, thereby requiring a plurality of struts. It is then unclear if the plurality of struts are interconnected somehow to form a single third strut, or if there are actually a plurality of third struts. Or, does the claim require that a single strut penetrate a single projecting part of the plurality of projecting parts.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation will be interpreted as only requiring a single third strut penetrating a single projecting part.
Re: Claims 12 and 13, it is claimed that the second and third struts (claim 12) and the first strut (claim 13) are “other than the pipe wall.” This is unclear since the structure, “pipe wall” is not defined in the claims. In claim 1, the pipe wall is defined as being partially comprised of “a pair of walls”, but no further definition is provided. Therefore it is unclear how the struts can be “other than the pipe wall” when it seems that the struts are part of the pipe wall, since the struts are part of the pipe assembly and form a wall in the flow paths. Thus is does not seem possible for the struts to be “other than the pipe wall” as currently claimed. For the purpose of examination, “other than the pipe wall” will be interpreted as the pipe walls being the outermost left and right peripheral walls of the assembly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 7 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (US 2018/0058767) in view of Shioga (US 2016/0259383).
Re: Claim 1, Machida discloses a loop heat pipe (1, fig. 1) comprising: 
a pair of outermost metal layers (fig. 3, 61 and 66) having a pair of outer surfaces on opposite sides thereof, and a pair of inner surfaces opposing each other (fig. 3, each outer plate has both an inner and outer surface); 
an intermediate metal layer provided between the pair of inner surfaces of the pair of outermost metal layers (fig. 3, layers 62 - 65); 
an evaporator (10 fig. 1) configured to vaporize a working fluid to generate vapor (para 9); 
a condenser (20, fig. 1) configured to liquefy the vapor of the working fluid (para 9); 
a liquid pipe (40, fig. 1) connecting the evaporator and the condenser (fig. 1); and 
a vapor pipe (30, fig. 1) connecting the evaporator and the condenser, and forming a loop shaped passage together with the liquid pipe (fig. 1, apparatus is a loop heat pipe; see para 28), 
wherein the intermediate metal layer includes 
a pair of walls forming a part of a pipe wall of the evaporator, the condenser, the liquid pipe, and the vapor pipe (fig. 3, the outermost portions of the intermediate layer comprising metal layers 62 – 65 which constitute the pipe walls), 
a porous body provided between the pair of walls (60, fig. 3), 
a first strut (see first annotated fig. 3 below) locally penetrating the porous body (fig. 3 is a cross-section of a porous body, para 13) in a plan view viewed in a perpendicular direction with respect to one of the pair of outer surfaces of the pair of outermost metal layers to bond the pair of outermost metal layers to each other (para 35, metal layers are directly bonded), and 
one or a plurality of metal layers (fig. 3, layers 62 - 65), wherein each of the one or plurality of metal layers of the intermediate metal layer includes 
a first part forming at least a part of the pair of walls (see first annotated fig. 3 below), 
a second part (see first annotated fig. 3 below) connected to the first part (first and second parts are connected because all features are created by stacked metal layers with holes cut into, thus each layer is a contiguous sheet metal; see para 5), and forming at least a part of the porous body (fig. 3, para 37), and 
a third part (portions of layers 62 – 65 through with the first strut passes, see annotated fig. 3 below) connected to the second part (each layer is a contiguous sheet of metal thus the parts are connected), and forming at least a part of the first strut (see first annotated fig. 3 below).

    PNG
    media_image1.png
    445
    1184
    media_image1.png
    Greyscale

First Annotated Figure 3, Machida (US 2018/0058767)
Machida does not disclose a first strut extending linearly in the perpendicular direction.
However, Shioga teaches a loop heat pipe (para 43) comprised of layers (para 51) having a first strut extending linearly in the perpendicular direction (fig. 7, rightmost side of porous body 36, stacked plates 34 produce a solid support that is perpendicular to the upper and lower outermost layers). This configuration prevents collapse of the heat pipe (para 68).
Therefore, in view of Shioga’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the loop heat pipe of Machida with the first strut extending linearly in the perpendicular direction, thereby providing the benefit of preventing heat pipe collapse.
Re: Claim 2, Machida discloses the loop heat pipe as claimed in claim 1, wherein the first strut is integral with the porous body (first annotated fig. 3 above).
Re: Claim 3, Machida discloses the loop heat pipe as claimed in claim 1, wherein the first strut is a solid part (there are no gaps in the strut, mechanical energy travels through the directly contacted metal layers).
Re: Claim 4, Machida discloses the loop heat pipe as claimed in claim 1, wherein the intermediate metal layer includes two or more metal layers (fig. 3, intermediate layer is comprised of layers 62 – 65), the third part is a solid part (fig. 3, third parts of the intermediate layers are metal, not negative space), and third parts of each of the two or more metal layers are bonded to each other to form the first strut (para 35, metal layers are directly bonded, third parts form the first strut).
Re: Claim 5, Machida discloses the loop heat pipe as claimed in claim 1, wherein the third part includes a region overlapping other third parts in the plan view (see second annotated fig. 3 below).

    PNG
    media_image2.png
    361
    879
    media_image2.png
    Greyscale
Second Annotated Figure 3, Machida (US 2018/0058767)
Re: Claim 6, Machida discloses the loop heat pipe as claimed in claim 1, wherein positions of third parts in the plan view are aligned among two or more of the metal layers forming the intermediate metal layer (see second annotated fig. 3 above, positions of third parts are aligned).
Re: Claim 7, Machida discloses the loop heat pipe as claimed in claim 1, wherein the intermediate metal layer includes the first strut at a plurality of positions between the pair of walls (fig. 3 is a cross section of the liquid line, and the first strut is a three dimensional object, and thus exists at a plurality of positions between the pair of walls).
Re: Claim 11, Machida in view of Shioga teaches the porous body is provided inside the evaporator (M’767 para 38, porous body is located in the evaporator, but no specific configuration is disclosed).
Machida in view of Shioga as applied to claim 1 is silent on the porous body inside the evaporator is formed to a comb-like shape in the plan view, including a connecting part, and a plurality of projecting parts each having one end connected to the connecting part, and the intermediate metal layer further includes a second strut locally penetrating the connecting part in the plan view and bonding the pair of outermost metal layers to each other, and a third strut locally penetrating the plurality of projecting parts in the plan view and bonding the pair of outermost metal layers to each other. 
However Shioga discloses a loop heat pipe (22, fig. 6) having a porous body inside the evaporator (porous body 36 located in evaporator 23, fig. 6, para 63) that is formed to a comb-like shape in the plan view (fig. 6), including a connecting part (right side of porous body 36 in evaporator 23, fig. 6), and a plurality of projecting parts each having one end connected to the connecting part (fig. 6), the intermediate metal layer further includes a second strut locally penetrating the connecting part (the connecting part itself comprises a strut, or self-supporting structure, as the entire porous body 36 is configured to prevent collapse of the outer layers when force is exerted, see para 68) in the plan view (fig. 6) and bonding the pair of outermost metal layers to each other (para 108, all layers are bonded together), and
a third strut locally penetrating the plurality of projecting parts (the connecting part itself comprises a strut, or self-supporting structure, as the entire porous body 36 is configured to prevent collapse of the outer layers when force is exerted, see para 68) in the plan view (fig. 6) and bonding the pair of outermost metal layers to each other (para 108, all layers are bonded together).
Thererfore, in view of Shioga’s further teaching, it would have been obvious to further modify Machida in view of Shioga to include the porous body inside the evaporator is formed to a comb-like shape in the plan view, including a connecting part, and a plurality of projecting parts each having one end connected to the connecting part, and the intermediate metal layer further includes a second strut locally penetrating the connecting part in the plan view and bonding the pair of outermost metal layers to each other, and a third strut locally penetrating the plurality of projecting parts in the plan view and bonding the pair of outermost metal layers to each other, thereby providing the benefit of resisting heat pipe collapse during construction or compression (para 60).
Re: Claim 12, Machida in view of Shioga teaches the second strut and the third strut are other than the pipe wall (Shioga fig. 6, the porous body 36 is a separate structure from the pipe walls).
Re: Claim 13, Machida in view of Shioga teaches the first strut is other than the pipe wall (Shioga fig. 7).

Response to Arguments
Applicant’s arguments in the reply dated 8/9/2022 have been fully considered and are partially persuasive.
Regarding the drawing objection, applicant argues on pg. 5 that paragraph 72 describes the feature and fig. 8 shows the feature. This argument is not persuasive. Paragraph 72 recites, “the evaporator 10 is also provided with solid struts 82 and 83 which penetrate the porous body 60,” which implies that strut 83 is a single, solid body penetrating the porous body 60. Paragraph 73 continues to define porous body 60 as comprising the connecting part 60v and the plurality of projecting parts 60w, implying that if there were a plurality of struts, such would be indicated. The specification does define the third strut as shown in the drawings: paragraph 80 recites, “one strut 83 is arranged within each projecting part 60w,” which is unambiguous. However the language of the claim is not as clear, as it establishes only a single strut and nothing more. 
	Regarding the specification objection, applicant argues on pgs. 5 – 6 that paragraph 72 describes the third strut. This argument is persuasive, as the specification does indeed include more structural detail regarding the third strut in paragraph 80. Accordingly, the objection to the specification is withdrawn.
Regarding the 112(b) rejection, applicant argues on pg. 6 that amended claim 11 overcomes the rejection. Examiner agrees, accordingly, the original 112(b) rejection is withdrawn.
Regarding the 102 rejection of claim 1, applicant argues on pgs. 6 – 7 that Machida fails to teach the first strut extends linearly in the perpendicular direction. This argument is moot, as new grounds of rejection have been applied. 
Regarding the 103 rejection of claim 11, applicant argues on pgs. 7 – 8 that the claim is allowable insofar as claim 1 is allowable. This argument is moot, as new grounds of rejection have been applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763